Filed 3/16/22 P. v. Terry CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H049079
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1909540)

             v.

 DIALO ANDRAES TERRY,

             Defendant and Appellant.




         Appellant Dialo Andraes Terry appeals from a judgment entered after conviction
by plea. Appointed counsel for Terry has filed a brief asking this court to review the
record to determine whether there are any arguable issues. (See People v. Wende (1979)
25 Cal.3d 436 (Wende).) Terry was advised of the right to file a supplemental brief but
has not responded. Finding no arguable error that would result in a disposition more
favorable to Terry, we affirm the judgment.
                        I. FACTS AND PROCEDURAL BACKGROUND
         On April 4, 2019, a group of four men and two women chased Ryan Rousse into a
Dollar Tree store in San Jose.1 The men hit and kicked Rousse, who received multiple
stab wounds. Rousse died of his wounds later that day. One of the individuals chasing

         1
             These facts are taken from the probation report prepared for Terry’s sentencing.
Rousse was heard yelling “ ‘Norte, you piece of sh*t drop out.’ ” and “ ‘He’s a
Northerner.’ ” By the time the police arrived at the store, the group chasing Rousse had
fled.
        A police investigation resulted in the identification of Terry as one of the
individuals who had participated in the stabbing of Rousse at the Dollar Tree store.
        Terry was charged by indictment with participating in a criminal street gang (Pen.
Code, § 186.22, subd. (a)2; count 1), murder (§ 187, subd. (a); count 2) with an allegation
that he had committed the offense for the benefit of a criminal street gang (§ 186.22,
subd. (b)(5)) and a special circumstance allegation that, when he killed the victim, Terry
was an active participant in the Norteño criminal street gang (§ 190.2, subd. (a)(22)), and
assault with a deadly weapon (§ 245, subd. (a)(1); count 3) with an allegation he had
committed the offense for the benefit of a criminal street gang (§ 186.22, subd.
(b)(1)(B)). Five other individuals were also charged in the indictment.3
        On July 18, 2019, Terry filed a motion to set aside the indictment (§ 995) on the
ground that insufficient evidence was presented to the grand jury to support count 2, its
special allegation, and count 3. Terry also contended the indictment must be dismissed
because the prosecution had failed to present exculpatory evidence.
        On September 13, 2019, the trial court granted the section 995 motion as to count
3 and dismissed that count against Terry. The court denied Terry’s motion on the
remaining grounds, including insufficiency of the evidence as to count 2 and its
allegations.
        On December 19, 2019, the parties appeared in court for a change-of-plea hearing.
The trial court engaged in an oral plea colloquy with Terry before taking his plea. The


        2
         Unspecified statutory references are to the Penal Code.
        3
         According to the probation report prepared for Terry’s sentencing, the other
codefendants resolved their cases by plea agreement. Their cases are not before this
court in this appeal.
                                                  2
court informed Terry that if it said anything Terry did not understand, he could have more
time to speak to his attorney. Terry said he understood. As part of the plea colloquy with
the court, Terry stated he was satisfied with his counsel’s advice, and Terry had no
questions about the plea agreement or his case. In response to a question from the court,
Terry stated he had not had any problems speaking with his attorney.
       Terry entered a plea of no contest to count 2 (§ 187, subd. (a)) and admitted the
enhancement under section 186.22, subdivision (b)(5) pursuant to a plea agreement in
which he agreed to plead to those charges in exchange for a prison sentence of 25 years
to life and dismissal of the remaining counts and allegations. The plea form stated that
Terry waived his appellate rights, and at the hearing the prosecutor described Terry’s
waiver of “appellate rights” as one of the terms of the agreement. During the oral plea
colloquy, the trial court did not ask Terry about his waiver of his appellate rights, and the
prosecutor made no request that the court do so.
       Prior to sentencing, Terry moved to withdraw his plea. Terry asserted he had felt
pressured by his attorney to take the plea and had had insufficient time to consider the
offer. Terry was only 20 years old at the time of the plea and had had no other
experience with the criminal justice system.
       Prior to sentencing, Terry’s counsel sought a continuance to obtain a
psychological assessment of Terry “for use in defendant’s motion to withdraw plea” and
to present information pursuant to People v. Franklin (2016) 63 Cal.4th 261. The People
opposed the motion for a continuance, arguing Terry could introduce materials for a
future Franklin hearing after sentencing.
       The People also opposed Terry’s motion to withdraw his plea, contending Terry
had not shown good cause. The People pointed out that Terry had considered the plea
offer over the course of three days and had met separately with family members and
defense counsel to consider the offer before accepting it.


                                                 3
        On February 25, 2021, the parties appeared before the trial court for a hearing on
Terry’s motions and for sentencing. The trial court considered Terry’s counsel’s request
for a continuance. Terry’s trial counsel indicated he understood he could file materials
for the Franklin hearing later but still sought a continuance to obtain psychological
testing to assist Terry in his motion to withdraw the plea. Counsel stated he was hoping
to obtain findings “that would amplify Mr. Terry’s situation in making decisions in a time
frame under pressure that would be out of the abnormal [sic] for a person in that position”
but did “not have anything concrete to present to the court at this time.” The trial court
denied the motion to continue the sentencing.
        The trial court also denied Terry’s motion to withdraw his plea. The trial court
judge, who was the bench officer that had taken Terry’s plea, stated he had “taken a lot of
time to reflect on this, because I appreciate the seriousness of the matter” and “Terry’s
youth.” The court indicated that it “did everything in its power to give [Terry] more than
significant enough time to reflect on his options. The options were very serious. [Terry]
clearly got a benefit from the disposition in that the sentence—the potential sentence of
life without parole was taken off the table.” The court further observed that the offer was
“appropriate” and “reflected the conduct as was understood by all sides.” The court
noted that nothing in the plea colloquy indicated that Terry felt pressure. The court found
that Terry had “over time, . . . changed his mind as to whether this is what he wanted to
do,” but the court did not believe that Terry had established good cause to withdraw the
plea.
        After denying Terry’s motion to withdraw his plea, the trial court on February 25,
2021, sentenced Terry on count 2 to an indeterminate term of imprisonment of 25 years
to life. The court awarded 651 days of custody credit and stayed the punishment on the
gang enhancement. The court deemed the offense gang related and ordered Terry to




                                                 4
register pursuant to section 186.30. The court dismissed the remaining counts and
allegations.4
       The trial court ordered a restitution fund fine of $300 (§ 1202.4, subd. (b)) and
imposed and suspended a $300 parole revocation fund fine (§ 1202.45). The court stayed
all other fines and fees. The court ordered restitution in the amount of $1,770 to be paid
to the California Victim Compensation Board. The order was joint and several as to
Terry and his five codefendants.
       On February 26, 2021, Terry filed a notice of appeal and on March 22, 2021,
obtained a certificate of probable cause, citing the trial court’s denial of his motion to
withdraw his plea.
       On March 9, 2021, Terry, representing himself, filed a “verified motion and
declaration of Dialo Terry for requesting for reconsideration of motion to withdraw plea.”
(Boldface & capitalization omitted.) In the motion, Terry asserted his attorney provided
inadequate representation, coerced him into accepting the plea bargain, and did not give
him an adequate understanding of his right to go to trial. Terry stated he “was told to lie
in court and state that he understood everything that was being stated regarding
acceptance of [the] plea,” and Terry did not understand the significance of his answers.
                                     II. DISCUSSION
       We have reviewed the record under Wende, supra, 25 Cal.3d 436 and People v.
Kelly (2006) 40 Cal.4th 106. Having undertaken an examination of the entire record,
including the record related to Terry’s motions to withdraw his plea, we find no arguable
error that would result in a disposition more favorable to Terry. We therefore affirm the
judgment.


       4
        The trial court noted that another docket (No. C1917169) was also on calendar.
Defense counsel stated that a complaint had been filed in that matter, but at the
preliminary hearing there had been a no holding order for the charge against Terry. The
court ordered that docket off calendar, and it is not before this court in this appeal.
                                                  5
                            III. DISPOSITION
The judgment is affirmed.




                                      6
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Elia, Acting P.J.




____________________________________
Bamattre-Manoukian, J.




H049079
People v. Terry